[exhibit1013directorcomp001.jpg]
Information Classification: General Exhibit 10.13 DESCRIPTION OF COMPENSATION
ARRANGEMENTS FOR NON-EMPLOYEE DIRECTORS For the period between each annual
meeting of shareholders, non-employee directors receive the following
compensation: • annual retainer - $75,000, payable at the director’s election in
shares of State Street common stock or in cash; • meeting fees - $1,500 for each
Board meeting attended, together with reimbursement of expenses incurred as a
result of attending such meetings, payable in cash; • meeting fees - $1,500 for
each committee meeting attended with the exception of the lead director,
together with reimbursement of expenses incurred as a result of attending such
meetings, payable in cash; • an annual common stock award in an amount of shares
equal to $150,000 divided by the closing price of the stock on the date of the
annual meeting that begins the period (with additional stock amounts to reflect
dividends if the award is deferred); • a pro-rated annual retainer and annual
common stock award for any director joining the Board after the annual meeting
that begins the period; • an additional annual retainer for the Lead Director of
$150,000, payable at the director’s election in shares of State Street common
stock or in cash; • an additional annual retainer for the Examining and Audit
Committee Chair and for the Risk Committee Chair of $25,000, payable at the
director’s election in shares of State Street common stock or in cash; • an
additional annual retainer for the Chair of the Executive Compensation Committee
of $20,000, payable at the director’s election in shares of State Street common
stock or in cash; • an additional annual retainer for the Chair of the
Nominating and Corporate Governance Committee and for the Technology Committee
Chair of $15,000, payable at the director’s election in shares of State Street
common stock or in cash; and • an additional annual retainer for each member of
the Examining and Audit Committee and for each non- employee member of the Risk
Committee, other than the Chairs, of $15,000, payable at the director’s election
in shares of State Street common stock or in cash. Pursuant to State Street’s
Deferred Compensation Plan for Directors, directors may elect to defer the
receipt of 0% or 100% of their (1) retainers, (2) meeting fees, or (3) annual
award of shares of common stock. Directors also may elect to receive all of
their retainers in cash or shares of common stock. Directors who elect to defer
the



--------------------------------------------------------------------------------



 
[exhibit1013directorcomp002.jpg]
Information Classification: General cash payment of their retainers or meeting
fees may also make notional investment elections with respect to such deferrals,
with a choice of four notional investment fund returns. Deferrals of shares of
common stock are adjusted to reflect the hypothetical reinvestment in additional
shares of common stock of any dividends or distributions on State Street common
stock. Deferred amounts will be paid (a) as elected by the director, on either
the date of the director’s termination of service on the Board or on the earlier
of such termination and a future date specified, and (b) in the form elected by
the director as either a lump sum or in installments over a two- to five-year
period.



--------------------------------------------------------------------------------



 